Citation Nr: 0019815	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  98-11 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date prior to June 23, 1971, for 
a grant of service connection and the assignment of a 100 
percent rating, for a psychiatric disorder, currently 
characterized as a schizophrenic reaction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Regional Office and Insurance Center in St. Paul, Minnesota.  
The veteran, who had active service from December 1942 to 
November 1945, appealed that decision.

In a June 2000 brief on appeal, the veteran's representative 
argued that the veteran's service connected psychiatric 
disability would best be diagnosed as post-traumatic stress 
disorder, and not a schizophrenic reaction, as the latter is 
an obsolete diagnosis.  As the veteran's service connected 
psychiatric disability has been evaluated as 100 percent 
disabling for almost 29 years, and as the RO has not had the 
opportunity to evaluate this claim, it is referred to the RO 
for any action deemed appropriate.

The RO incorrectly styled the issue as an application to 
reopen a claim for an earlier effective date.  However, since 
the law and not the evidence is dispositive in this case, the 
veteran was provided with the applicable law, and his claim 
is inherently implausible, such error by the RO is harmless 
and he is not prejudiced.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).


FINDINGS OF FACT

1.  An unappealed January 1969 rating decision denied service 
connection for chronic undifferentiated schizophrenic 
reaction.

2.  On June 23, 1971, the RO received correspondence from the 
veteran's Senator inquiring into the status of the veteran's 
claim, which was construed as an application to reopen his 
claim for service connection for a psychiatric disorder.

3.  An April 1974 Board decision reopened the veteran's claim 
and granted service connection for a nervous condition. 

4.  Pursuant to the 1974 Board decision, the RO, in a July 
1974 unappealed decision, granted service connection for 
chronic schizophrenic reaction, effective from the date of 
receipt of the reopened claim, June 23, 1971.

5.  In a January 1976 reconsideration decision, by a panel of 
six Board Members, the Board found that there was no clear 
and unmistakable error in the 1974 Board decision that 
reopened the veteran's claim, which resulted in the 
subsequent RO decision assigning an effective date of June 
23, 1971, which was the date of receipt of the veteran's 
reopened claim.


CONCLUSION OF LAW

An effective date for the grant of service connection and the 
assignment of a 100 percent rating for a psychiatric 
disorder, prior to June 23, 1971, is not warranted.  38 
U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (q)(1)(ii) 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The procedural history of this claim is dispositive.  In 
October 1968, the RO received a claim for a permanent and 
total disability rating for pension purposes and service 
connection for a psychiatric disorder.  Pension benefits were 
granted in a January 1969 rating decision.  However, that 
rating decision also denied service connection for a 
psychiatric disorder, characterized as chronic 
undifferentiated schizophrenic reaction.  The veteran and his 
representative were informed of that decision in February 
1969.  The veteran did not appeal that decision, and it 
became final one year thereafter.  See 38 U.S.C.A. 
§ 7105(b)(1)(c) (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1999).

On June 23, 1971, the RO received correspondence from the 
veteran's Senator inquiring into the status of the veteran's 
claim.  The RO construed this correspondence as an informal 
petition to reopen the previously denied claim.  See 
generally, 38 C.F.R. § 3.155(a) (1999).  The RO found that 
the previously denied claim was final, and new and material 
evidence had not been presented to reopen the claim.  A 
timely appeal was perfected, and in an April 1974 decision, 
the Board reopened the claim and granted service connection 
for a psychiatric disorder.  A July 1974 RO rating decision 
that implemented the April 1974 Board decision granted a 100 
percent disability evaluation for the veteran's psychiatric 
disorder, then characterized as a schizophrenic reaction, and 
assigned an effective date of June 23, 1971, the date of 
receipt of the reopened claim.

In November 1974, the veteran's attorney informed the RO that 
he sought an effective date of the award of service 
connection to the time of the veteran's discharge in 1945.  
In an August 1975 motion for reconsideration, the veteran's 
attorney argued that the April 1974 Board decision contained 
clear and unmistakable error, as the veteran indicated in a 
claim for compensation filed shortly after his separation 
from service that he had a nervous stomach.  (The attorney 
stated that the claim was received in January 1946, but 
another date stamp on the claim indicates that the RO 
received the claim in November 1945.)  In addition, the 
attorney argued that a January 1946 notation in the claims 
file reflected that the veteran had to leave his studies as a 
result of a nervous condition.

In a January 1976 reconsideration decision, by a panel of six 
Board Members, the Board found that there was no clear and 
unmistakable error in the 1974 Board decision that reopened 
the veteran's claim, which resulted in the subsequent RO 
decision assigning an effective date of June 23, 1971, which 
was the date of receipt of the veteran's reopened claim.  The 
Board found that its April 1974 decision characterized the 
issue correctly, as whether new and material evidence had 
been presented to reopen a claim, and that the January 1969 
rating decision was final.  The Board found no error in the 
April 1974 Board finding that the January 1969 unappealed RO 
decision was adequately supported by the evidence.

The RO received the veteran's claim for an effective date 
prior to June 23, 1971, for a grant of service connection and 
the assignment of a 100 percent rating, for a psychiatric 
disorder, in January 1997.  The veteran is again claiming 
that an effective date for the grant of service connection 
for a psychiatric disorder, prior to June 23, 1971, is 
warranted.  He specifically alleges that the effective date 
should be the day following his separation from service in 
November 1945.  The veteran stated in his claim that the 
medical evidence in his claims file supports his assertion. 
In a March 1999 statement, the veteran specifically stated 
that he did not seek to pursue his claim for an earlier 
effective date on the basis of clear and unmistakable error.  
(In November 1999, the Board received a motion for 
reconsideration of the April 1974 Board decision.  The 
veteran's representative argued that there was sufficient 
evidence then in the claims file at the time of the April 
1974 decision that should have established service connection 
back to November 6, 1945, the day following the veteran's 
separation from active service.  In March 2000, the Board 
denied that motion for reconsideration.)

The January 1976 reconsideration decision found that there 
was no clear and unmistakable error in the 1974 Board 
decision that reopened the veteran's claim, which resulted in 
the subsequent RO decision assigning an effective date of 
June 23, 1971, which was the date of receipt of the veteran's 
reopened claim.  The evidence submitted subsequent to the 
July 1974 RO decision that assigned the effective date in 
question is not relevant to the issue of an effective date 
for the grant of service connection and the assignment of a 
100 percent rating, for a psychiatric disorder, prior to June 
23, 1971. 

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(a).

The effective date of an award of direct service connection 
is the day following separation from active service or date 
entitlement arose if claim is received within one year after 
separation from service; otherwise, the effective date is the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2).

The effective date of an award of service connection based on 
new and material evidence following an earlier denial is the 
date of receipt of claim or date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(q)(1)(ii).

The veteran did not appeal the 1974 RO decision that assigned 
an effective date of June 23, 1971, for the grant of service 
connection and the assignment of a 100 percent rating for his 
psychiatric disorder.  Pursuant to a Board decision, that RO 
decision correctly assigned the effective date as the date of 
receipt of the veteran's reopened claim.  The effective date 
is the date of receipt of the reopened claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 
q)(1)(ii).  As the veteran's reopened claim was received on 
June 23, 1971, the effective date can be no earlier than that 
date.  Thus, the Board finds that an effective date earlier 
than June 23, 1971, for the grant of service connection and 
the assignment of a 100 percent rating for his psychiatric 
disorder is not warranted.  38 C.F.R. § 3.400(b)(2), 
(q)(1)(ii). 


ORDER

An effective date for the grant of service connection and the 
assignment of a 100 percent rating for a psychiatric 
disorder, prior to June 23, 1971, is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

